 Case 3:20-cv-00357-NJR Document 23 Filed 05/11/20 Page 1 of 1 Page ID #596



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

ALFREDO CHAVEZ GARCIA,                               )
                                                     )
                        Petitioner,                  )
                                                     )
        vs.                                          )        Case No. 20-cv-357-NJR
                                                     )
DAMON ACUFF, in his capacity as                      )
Warden, Pulaski County Detention Center,             )
et al.,                                              )
                                                     )
                        Respondents.                 )

                                      ORDER OF DISMISSAL

ROSENSTENGEL, Chief Judge:

        Pursuant to the Joint Motion to Amend Terms of Prior Court Order and Stipulation of Dismissal

(Doc. 21) filed by the parties on May 8, 2020, IT IS HEREBY ORDERED:

        All claims of Petitioner Chavez Garcia against all Respondents are dismissed without prejudice,

with each party bearing his own costs and attorneys’ fees, pursuant to the Parties’ agreement through

counsel and their Stipulation of Dismissal under Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

        In accordance with the Parties’ agreement set forth in the Joint Motion and Stipulation, the Court’s

Order of April 27, 2020 is AMENDED insofar as the “conditions of bond” set forth in that Order (Doc. 20,

p. 5) are SUPERSEDED and REPLACED by the conditions of Petitioner Chavez Garcia’s Order of

Release on Recognizance established by the U.S. Immigration and Customs Enforcement (ICE), also dated

April 27, 2020, and filed as Exhibit A to the Joint Motion. (Doc. 21-1).

        The Clerk is DIRECTED to close this case and enter judgment accordingly.

        IT IS SO ORDERED.

        DATED: May 11, 2020



                                                         ____________________________
                                                         NANCY J. ROSENSTENGEL
                                                         Chief U.S. District Judge
